Citation Nr: 0433220	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome with deQuervain's tendonitis of the 
right (dominant) upper extremity.  

2.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome with deQuervain's tendonitis of the 
left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from August 1995 to 
November 2001.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision from the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for carpal tunnel 
syndrome with deQuervain's tendonitis of the right (dominant) 
upper extremity and that continued a 10 percent rating for 
carpal tunnel syndrome with deQuervain's tendonitis of the 
left upper extremity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A remand is necessary to obtain a current VA upper 
extremities examination to determine the current severity of 
the veteran's service-connected carpal tunnel syndrome with 
deQuervain's tendonitis of the upper extremities.  See 
38 U.S.C.A. § 5103A (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 375 (2002).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2003); also 
see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, the last VA 
neurological examination took place over two years ago, in 
August 2002, and the last VA general medical examination took 
place over three years ago, in August 2001.  Moreover, the 
most recently obtained VA medical records were dated over two 
years ago, in August 2002.  A remand is necessary to schedule 
a new VA upper extremities examination for the veteran.  




A remand would allow the RO the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule an upper 
extremities examination for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of a claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  

The examiner should take x-rays of the 
upper extremities, conduct any further 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected carpal tunnel 
syndrome with deQuervain's tendonitis of 
the right (dominant) upper extremity upon 
the veteran's ordinary activity, 
including employment as the operator of a 
home daycare center; ii) whether 
paralysis of the right median nerve is 
mildly incomplete, moderately incomplete, 
severely incomplete, or complete; 
iii) whether carpal tunnel syndrome with 
deQuervain's tendonitis of the right 
(dominant) upper extremity could 
significantly limit functional ability 
during flare-ups or when the right upper 
extremity is used repeatedly over a 
period of time; iv) loss of range of 
motion of the right upper extremity 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use of the right upper extremity 
or during flare-ups; v) if present in the 
right upper extremity, note arthritis, 
swelling, muscle spasm, disturbed 
circulation, crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
and interference with weight-bearing, 
especially that required to perform the 
veteran's current work as the operator of 
a home daycare center; vi) the effects of 
the service-connected carpal tunnel 
syndrome with deQuervain's tendonitis of 
the left upper extremity upon the 
veteran's ordinary activity, including 
employment as the operator of a home 
daycare center; vii) whether paralysis of 
the left median nerve is mildly 
incomplete, moderately incomplete, 
severely incomplete, or complete; 
viii) whether carpal tunnel syndrome with 
deQuervain's tendonitis of the left upper 
extremity could significantly limit 
functional ability during flare-ups or 
when the left upper extremity is used 
repeatedly over a period of time; 
ix) loss of range of motion of the left 
upper extremity portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use of the left upper 
extremity or during flare-ups; and x) if 
present in the left upper extremity, note 
arthritis, swelling, muscle spasm, 
disturbed circulation, crepitation, less 
or more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, and interference with weight-
bearing, especially that required to 
perform the veteran's current work as the 
operator of a home daycare center.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to a rating in excess of 10 
percent for carpal tunnel syndrome with 
deQuervain's tendonitis of the right 
(dominant) upper extremity and of 
entitlement to a rating in excess of 10 
percent for carpal tunnel syndrome with 
deQuervain's tendonitis of the left upper 
extremity based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




